                            Case 3:19-cv-00193-D Document 1-1 Filed 01/25/19              Page 1 of 3 PageID 9
                                                        Exhibit A to the Complaint
Location: Carrollton, TX                                                                                 IP Address: 24.27.83.178
Total Works Infringed: 39                                                                                ISP: Spectrum
 Work        Hash                                        Site                UTC             Published         CRO App. File    CRO Number
                                                                                                               Date
 1           77F6638FA47EB0E7B3275180409C805C7A6AA7BD    Blacked             10/18/2018      10/17/2018        10/28/2018       PA0002130456
                                                                             10:42:00
 2           0A7664A86F38CA78CABD892CBB04FA281B11DBD0    Blacked             10/28/2018      10/27/2018        12/09/2018       17210230762
                                                                             16:20:21
 3           107FEA8BDEC955C6C21259BAF421D08BA8AB3831    Blacked Raw         05/08/2018      05/07/2018        06/19/2018       PA0002126670
                                                                             13:33:56
 4           1259629B7BC4EDFE7335E9B60985FF6BC4CE2796    Blacked             12/27/2017      12/26/2017        01/24/2018       PA0002101758
                                                                             02:17:14
 5           12EDE2A353D5DB702B509147063FD4B817A077CB    Blacked             05/30/2018      05/24/2018        07/14/2018       PA0002128376
                                                                             04:24:09
 6           1B2AFAAC46BCC7469CA7827791B34D374375CBC5    Blacked             02/20/2018      02/19/2018        03/02/2018       PA0002104735
                                                                             04:52:49
 7           2FE53E644E8CCD219F82C3BDE649AF6DA5FC1BC9    Blacked             12/23/2017      12/21/2017        01/15/2018       PA0002070941
                                                                             02:12:57
 8           37440CD1F4DD80A2187A58E0C31892DCE01FA6F8    Blacked Raw         10/02/2018      09/29/2018        11/01/2018       PA0002143425
                                                                             04:35:09
 9           3A537EE9DB3C9D1CC034969BB99F0D20491724A2    Blacked Raw         06/01/2018      06/01/2018        07/14/2018       PA0002128077
                                                                             19:53:56
 10          4023D81241EF34D394062D8AFABE3624F68E1F74    Blacked             06/09/2018      06/09/2018        07/14/2018       PA0002130453
                                                                             22:55:27
 11          4C02D6F66BB0B8E9DBC20AE520E704CAC437C13D    Blacked             12/07/2018      12/06/2018        12/18/2018       PA0002141921
                                                                             14:11:59
 12          5CD8240A33D8BA59A0F68B8511141C7472607BC8    Blacked Raw         01/27/2018      01/22/2018        02/20/2018       PA0002104185
                                                                             00:15:42
 13          672AA71CE4E925AB93F6E8430348635C8D90298E    Blacked             11/17/2018      11/16/2018        11/25/2018       PA0002136637
                                                                             08:00:25
 14          6A27CA7504EE910C69DD35606F48572B9CB940D2    Tushy               06/11/2018      06/10/2018        07/14/2018       PA0002128387
                                                                             03:39:57
 15          734A1A74BFCBE6233F3C9EE2F286DCDCD530A241    Blacked             05/01/2018      04/30/2018        05/24/2018       PA0002101364
                                                                             13:39:04
 16          795F8FC40CC86742641DA2DE2E54877184532BB7    Blacked             01/21/2018      01/20/2018        03/02/2018       PA0002104876
                                                                             04:00:55
                     Case 3:19-cv-00193-D Document 1-1 Filed 01/25/19    Page 2 of 3 PageID 10
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     7EFCFD91225A41938303C1D60DB2583BC4A5AFF6   Blacked       07/15/2018   07/14/2018   08/07/2018      PA0002131895
                                                                03:24:35
18     902B93C435901B6F525141A5EBFC8A710ADB95C1   Blacked       08/09/2018   08/08/2018   09/01/2018      PA0002119598
                                                                20:11:15
19     92F84A49D2064E6A902DC224F8D7BB5B7AE1C1A4   Blacked       09/29/2018   09/27/2018   11/01/2018      PA0002143428
                                                                14:31:30
20     93F761DEF9B1D1ECFA14381D28D2AC5276FAC38B   Vixen         08/29/2018   08/27/2018   10/16/2018      PA0002127789
                                                                05:36:36
21     973306499CCF5C90FB3899481EE9FDB896D23743   Blacked       12/07/2017   12/06/2017   01/04/2018      PA0002097418
                                                                03:22:34
22     9B1D4E6EDB376127974B73030DAF596A03F134ED   Tushy         10/19/2017   10/18/2017   11/30/2017      PA0002098004
                                                                14:48:03
23     9D901C5F7185FDF4356E44299B87209DD3F8A6DC   Blacked Raw   10/17/2018   10/04/2018   10/16/2018      PA0002127787
                                                                11:22:57
24     9DA0DDCA08C09D5C026D69242D1287D551B138AC Blacked Raw     06/06/2018   06/06/2018   07/14/2018      PA0002128447
                                                                22:46:52
25     AB6FFB0FD899B425F25C5D577CC4811AF5EC369B   Blacked       08/31/2018   07/19/2017   08/11/2017      PA0002046876
                                                                04:23:28
26     ABA6679BF8559143B35AA698BFA5B209D499EE98   Tushy         01/27/2018   01/26/2018   02/20/2018      PA0002104196
                                                                00:09:52
27     ABECAF7E8C876557EE563405A3740B385FF59DC9   Blacked       11/07/2017   11/06/2017   11/27/2017      PA0002097974
                                                                01:50:40
28     B093DB1E8493FA6008505A7677DB3F19D4061CCF   Vixen         07/25/2018   07/23/2018   09/05/2018      PA0002135670
                                                                05:57:02
29     B2EE4BA44AC568AEC326B69C8247269279133AB9   Tushy         05/22/2018   05/21/2018   07/14/2018      PA0002131769
                                                                04:20:06
30     B809ABE307B30DDFAC6630725306D503A456106F   Vixen         06/05/2018   06/03/2018   07/09/2018      PA0002109331
                                                                02:49:17
31     BA107630EA68CCF18D690A0A50B1823E6247BCAC   Blacked       11/17/2017   11/16/2017   11/21/2017      PA0002098042
                                                                07:21:58
32     C3ADB38EAB6D8484BD596444CB3236885810628E   Blacked       08/19/2018   08/18/2018   09/05/2018      PA0002135664
                                                                12:52:47
33     C48F2225CFC83431D372530B844C1A33F787C036   Blacked       04/23/2018   04/20/2018   05/23/2018      PA0002101307
                                                                13:57:04
34     C60F14655416C94116584E6ECC1AF3026A760B18   Vixen         11/30/2018   09/11/2018   10/16/2018      PA0002127780
                                                                16:11:44
                     Case 3:19-cv-00193-D Document 1-1 Filed 01/25/19   Page 3 of 3 PageID 11
Work   Hash                                       Site        UTC           Published    CRO App. File   CRO Number
                                                                                         Date
35     C8A2CB066EE5DB21483876714831BFF1C9B6CCBB   Tushy       05/28/2018    05/26/2018   07/14/2018      PA0002128078
                                                              03:24:38
36     D1E701E78580DEB7DF8E840C1325FAAC7E7CD364   Blacked     06/05/2018    06/04/2018   07/09/2018      PA0002109329
                                                              02:44:20
37     DF9F26328F9BDC5B878AC3A000F7E13DD7703BC7   Tushy       09/04/2018    09/03/2018   11/01/2018      PA0002143436
                                                              06:13:48
38     F011B5C1E76C5CD712DADA5DF9CE66184EAA72B2   Blacked     10/19/2017    10/17/2017   11/27/2017      PA0002097981
                                                              14:45:29
39     FAC8BA7B580060CF6AFB00B460BB795AC4B869DC   Vixen       06/21/2018    06/13/2018   07/14/2018      PA0002128389
                                                              02:30:23
